Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
 	Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are pending and under examination.

Current Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to recite “the composition does not comprise dextrose, glycerin, mannitol, potassium chloride, and sodium chloride”.
A plain reading of this claim leads to the interpretation that the composition does not comprise all five of these items, but that a composition comprising four of these items is within the scope of the claims. For example, a composition comprising sodium chloride and mannitol does not comprise dextrose, glycerin, mannitol, potassium chloride, and sodium chloride. 
However, another reasonable interpretation is that the individual elements are excluded. This would be reading the claim as “does not comprise dextrose, does not comprise glycerin,…and does not comprise sodium chloride”. This interpretation is supported by Applicant’s arguments that each individual element was meant to be excluded (remarks 6/2/22 p.9). For example, Applicant argues that since Zhou teaches sodium chloride might be included, Zhou can’t anticipate the claims; this argument would only make sense if Applicant intended the claim to exclude each element individually, e.g., a composition with any amount of sodium chloride is excluded from the claims regardless of what else is in the composition.
The specification does not use the phrase and so does not provide guidance on how the phrase is meant to be interpreted. The alternate available interpretations alters the scope of the claim and so one of skill in the art is not fairly apprised of the metes and bounds of the claims.
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are indefinite. It is suggested that changing “and sodium chloride” to “or sodium chloride” would make it clear that all five elements are individually excluded, if this is what Applicant intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Zhou (US 20140056888 (IDS 6/14/19 citation 2).
Regarding claim 1, Zhou teaches:
A stable aqueous composition (“the present disclosure relates to…stable aqueous solutions”; abstract), comprising
10-100 mg/mL of an anti-C5 antibody (“the antibody is present in the solution at a concentration of, e.g., 40 mg/mL”; paragraph 77; “formulating solutions of anti-C5 antibody such as eculizumab”; paragraph 19)
A surfactant (0.01% polysorbate 20; paragraph 110)
A stabilizer, the stabilizer being trehalose (“10% alpha-trehalose dihydrate”; paragraph 110) or sorbitol (3% w/v sorbitol; claim 12).
Wherein the stabilizer is not glycine; trehalose and sorbitol are not glycine.
A buffer having a pH of 5.0 to 7.8 (“solution is formulated at pH 7”; paragraph 110)
Wherein the composition does not comprise dextrose, glycerin, mannitol, potassium chloride, and sodium chloride (paragraph 115 lists these as suitable tonicity agents but nowhere suggests or implies that all options are required. As such, where, e.g., dextran is selected, the composition need not comprise glycerin, and where propylene glycol is selected, the composition would not contain any of the claimed exclusions. Further, this paragraph indicates these are optional additional agents and thus need not be present at all)
This anticipates every element of claim 1. See also paragraphs 254-257, describing a specific embodiment of the formulation which meets all of the limitations of claim 1. For example, the formulation (HTT) at paragraphs 254-257 comprise 30.2 mg/mL eculizumab (10-100mg/mL anti-C5 antibody), 10% alpha-trehalose (the stabilizer is trehalose), 0.1% PS20 (a surfactant), and 10mM histidine at pH 7.0 (buffer having a pH of 5.0-7.8). Notably, this formulation does not contain any dextrose, glycerin, mannitol, potassium chloride, or sodium chloride.
	With respect to the limitations regarding increases in HMW aggregate reduction as compared to other formulations, this is a property of the composition itself. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Thus, absent evidence to the contrary, these properties are inherent to such compositions in Zhou as those compositions meet all of the structural elements of the claims.

	Regarding claim 4, Zhou teaches the antibody is eculizumab (above). As disclosed in the specification (paragraph 15), eculizumab comprises SEQ ID NOs: 1 and 2. Thus, the antibody of Zhou also comprises these sequences.
	Regarding claim 5, Zhou teaches the antibody is eculizumab (above).
	Regarding claim 8, Zhou teaches 0.01% polysorbate 20 (above). Further note that while Zhou does not explicitly recite this percentage at w/v, all other percentages are expressed as w/v (e.g., sorbitol, mannitol), suggesting this is the same units for the % of PS-20. The examiner also notes that this is consistent with its typical use in the art, where PS-20 percentages are expressed as w/v.
	Regarding claim 13, Zhou teaches the formulation includes 20 mM histidine (paragraph 26) or phosphate (20 mM sodium phosphate; paragraph 36). Neither of these are glycine, nor does Zhou teach the glycine is required; see e.g., the exemplary formulation at paragraphs 254-257. 
	Regarding claim 27, this claim limitation is directed to a property of the antibody itself. Moreover, the specification as filed only discloses eculizumab as a specific example of an anti-C5 antibody. Thus, the evidence supports the conclusion that the properties of instant claim 27 are inherent to eculizumab and so present in the disclosure of Zhou, which teaches the same antibody.
	Regarding claim 46, the limitations of the claim are discussed and anticipated as above, differing only in consisting essentially of (i.e., comprising; see interpretation in Office Action mailed 5/18/21) 10 mg/mL rather than comprising the range of 10-100 mg/mL. Also as above, Zhou teaches the antibody at 40 mg/mL. A formulation of 40 mg/mL comprises 10 mg/mL, e.g., there is at least 10 mg/mL of the antibody in the solution. Zhou also explicitly suggests diluting the concentrated antibody (paragraph 183) as well as teaching a pharmaceutical comprising 0.5-10 mg of antibody per dose in volumes of 1-500 µL (paragraph 181), providing explicit teachings to adjust/reduce the concentration of the formulations of Zhou. The combination of, e.g., 0.5 mg (500 µg) and 50 µL, such choices being explicitly recited in paragraph 181, meets the limitations of 10 mg/mL. While recognizing Zhou sets forth a list of choices for both antibody amount and volume for said antibody, a claim may nevertheless be anticipated where one can immediately envisage a species within a genus (MPEP §2131.02(III)). Such is the case here, where Zhou teaches the genus of 0.5-10mg of antibody in a volume of up to 500 microliters. Zhou lists specific embodiments within that range (paragraph 181) and one could immediately envisage the combinations of those values (the “species”). See also MPEP §2131.03 regarding the anticipation of ranges where the prior art ranges overlap or touch the claimed range, which is true in this case as discussed. Further, as discussed above, the buffer is in the range of 1-30mM, e.g., 10 mM histidine in formula IV at paragraph 254.
Regarding claim 56, Zhou teaches the antibody is eculizumab (above).
Regarding claim 84, Zhou anticipates the composition of instant claim 1 being 10-100 mg/mL as discussed above as well as the other limitations of the claim (surfactant, stabilizer, lack of dextrose, lack of glycine, etc) are anticipated as above, and so the starting stable aqueous composition is anticipated. Further, Zhou teaches diluting such “concentrated” solutions to much lower concentrations by adding a pharmaceutically acceptable diluent (paragraph 183). Such a diluent meets the criteria of “excipient and water”; see e.g., US 4636380 C8 (previously cited). A claim may also be anticipated when one could immediately envisage a species within a genus (MPEP §2131.02(III)). When taught to “dilute” a composition for pharmaceutical use, one of skill in the art would have immediately envisaged using pharmaceutical excipients/water for this purpose.
Regarding claim 87, the antibody containing 10 mg/mL is anticipated for the same reasons articulated regarding claim 46.
Regarding claim 88, Zhou teaches “in some embodiments, the anti-C5 antibody is present in the solution at a concentration of…50 mg/mL” (paragraph 77).
Regarding claim 89, this claim depends from claim 27, which in turn depends from claim 1. As such, despite describing steps of a hemolysis assay, the claim is still a composition of matter claim. The hemolysis assay need not actually be performed, as the claim is directed to a property of the antibody itself, e.g., the antibody is capable of neutralizing human C5 activity based on an in vitro hemolysis assay performed as claimed. For the same reasons as claim 27 and claim 1, this is an inherent property of the antibody and so anticipated by Zhou’s disclosure of eculizumab.
Regarding claim 90, Zhou anticipates this claim for the reasons above. Briefly, Zhou teaches the buffer is phosphate or histidine (neither of which are glycine) and the concentration of trehalose is 10% w/v or 3% w/v sorbitol.
Regarding claim 91, for the reasons described above regarding 10 mg/mL, Zhou anticipates a concentration that comprises 30 mg/mL of anti-C5 antibody. Briefly, a composition of 40 mg/mL comprises 30 mg/mL while Zhou also teaches combinations such as 1.5 mg and 50µL (30 mg/mL). In addition to PS-20 discussed above, Zhou also teaches polysorbate 80 at 0.02% (paragraph 261). The buffer concentration, pH, stabilizer, and the claim’s negative limitations are anticipated for the reasons above.
Regarding claim 92, the surfactant being PS-20 or PS-80, the buffer being phosphate or histidine (which are not glycine), the trehalose stabilizer being 10% w/v, and the sorbitol stabilizer being 3% w/v are all addressed above.
Regarding claim 93, the surfactant amount, the buffer concentration, the pH range, the stabilizer, and the negative limitations (e.g., the stabilizer does not contain dextrose nor glycine) are all addressed above. Further, the concentration of the anti-C5 antibody being 50 mg/mL is discussed above and explicitly disclosed by Zhou.
Regarding claim 94, the surfactant being PS-20 or PS-80, the buffer being phosphate or histidine, the trehalose stabilizer being 10% w/v, and the sorbitol stabilizer being 3% w/v are all addressed above.
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20140056888 (IDS 6/14/19 citation 2).
	Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are anticipated as above. However, in the alternative, the difference between the prior art and claims 46, 56, 87, and 90 is in the concentration of the antibody alone.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). 
Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). In this case, both the instant application and the prior art clearly indicate that antibody concentration is a variable. Altering that variable to arrive at any particular value (e.g., 10 mg/mL) is not inventive in the absence of evidence supporting the critical nature of that value.
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)). In this case, the sole difference is—in one case—between the prior art’s use of 30.2 mg/mL eculizumab (formula IV) and the instant claim’s use of, e.g., 10 mg/mL eculizumab; the other elements are all the same including choice of surfactant, amount of surfactant, pH, amount and choice of buffer, and stabilizer, as well as not containing any of the instant claims excluded components. As such, where such a concentration is not deemed anticipated by Zhou, it would have nevertheless been obvious to one of ordinary skill in the art at the time of filing.
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 would have been obvious.

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.
Applicant argues that the claims exclude sodium chloride; while the claims are indefinite in this respect (see above), the arguments are treated at face value. However, Applicant then argues that Zhou cannot anticipate the claims because Zhou discloses that one formulation (“first formulation”) can comprise sodium chloride, citing to paragraph 36.
This is not persuasive. Disclosure of alternatives that are not within the claim scope does not discredit the other embodiments which are. The previous action (12/6/21) rebutted essentially the same argument as applied to glycine, e.g., disclosure of formulae with glycine is not sufficient to overcome anticipation when Zhou discloses other formulae without glycine. The same applies once again to sodium chloride, which was also articulated in the previous office action (Final Office Action mailed 12/6/21 p. 8). For example, Formula IV at paragraph 254 meets every limitation of claim 1 including the absence of certain elements such as sodium chloride. Further, it is noted that Zhou teaches using a “phosphate buffer-based formulation”; teaching sodium phosphate can be paired with sodium chloride is teaching of an alternative, not a requirement. A “phosphate buffer” (paragraph 101) is not required to be sodium phosphate nor is it required to also contain sodium chloride; see for example paragraph 115 of Zhou teaching sodium biphosphate without any mention of sodium chloride. Moreover, the teaching of histidine is clearly taught in the absence of sodium chloride and histidine is an alternative stabilizer in every pending claim. This means that even arguendo if Applicant’s arguments regarding the teachings of phosphate in Zhou are true, it is irrelevant. This is because, contrary to Applicant’s arguments, Zhou clearly excludes sodium chloride from certain formulations.
Essentially, Applicant’s argument is that by disclosing alternatives, Zhou necessarily requires all of those alternatives to be present simultaneously, which is not the case for the reasons articulated above. 
Applicant argues that Zhou does not disclose the properties of the formulation such as decreasing HMW aggregates when compared to some other formula. As above, this is an inherent property of the contents of the formula. MPEP § 2112 (II) states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)".

Regarding the §103 rejection, Applicant argues surprising results: that formulation in trehalose, sucrose, or arginine increases the stability of the antibody when compared to the same antibody formulated in histidine, sodium chloride, and polysorbate. Applicant further argues that aggregation is reduced when using the claimed formulations. This has been fully considered but is not persuasive.
First, as noted above, each individual element was known in the prior art to be used for the same purpose, including the stabilizing of eculizumab. These formulation elements were known to be result effective variables and so one would have found it obvious to optimize those elements. While Applicant argues that certain conditions increase stability, there is insufficient evidence to conclude that this is any more than what was expected of the routine optimization of the formulations of Zhou. Further, while surprising results must be considered, evidence pertaining to secondary considerations does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007). In this case, reduction to practice to discover an “increase” in stability is not considered to outweigh the fact that all of the formulation elements in the same amounts were already taught as a stabilizing formula for an identical anti-C5 antibody, eculizumab. Applicant’s routine optimization of the formulations of Zhou is not considered sufficient to overcome a conclusion of obviousness.
Further, inasmuch as the surprising results apply, they are not commensurate in scope with what is claimed. Applicant argues that the instant formulations outperform a different formulation after multiple freeze-thaw cycles. However, the claims are to a composition of matter, not a method of freezing or of thermal stress. Moreover, table 4 shows the stabilizer as trehalose, sucrose, sorbitol, or arginine. However, tables 5 and 11 show that this stability is not necessarily preserved after thermal stress at 40oC or 25oC, despite the latter being claimed (see sorbitol). The table demonstrates that stability is also influenced by antibody concentration, yet the instant claims cover a 10-fold range of concentrations, which is similar to what is disclosed by Zhou.
Taking all of the evidence into account, the evidence supports a conclusion that the instant claims are anticipated by or else an obvious variation of the formulations of Zhou for an identical antibody, using the same components in the same concentrations to arrive at an optimized formulation. As routine optimization on its own is insufficient to outweigh a conclusion of obviousness, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649